Citation Nr: 0308742	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  98-08 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include as secondary to service-connected 
right tarsal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to March 
1985.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision by 
the Indianapolis, Indiana RO.  This case was before the Board 
in November 1999 when it was remanded for additional 
development.  In August 2002, the Board undertook additional 
development in the veteran's claim.


REMAND

As noted above, in August 2002, the Board undertook 
additional development in the veteran's claim pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  That 
regulation has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Disabled American Veterans, 
et al. v. Principi, No. 02-7304 (Fed. Cir. May 1, 2003).  
Therefore, in view of the Federal Circuit's opinion, the case 
must be remanded for the following: 

1.  The RO should undertake any 
development it determines to be 
appropriate and then readjudicate the 
veteran's claim in light of the evidence 
received since its Supplemental Statement 
of the Case issued in April 2002.

2.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and her 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and provided an opportunity to 
respond.  In accordance with proper 
appellate procedures, the case should 
then be returned to the Board for further 
appellate consideration.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


